Title: To Thomas Jefferson from Johann Ludwig de Unger, 20 January 1788
From: Unger, Johann Ludwig von
To: Jefferson, Thomas



Monsieur
Salzliebenhalle ce 20me. du Janvier 1788.

Les gracieuses bontés dont Votre Excellence a daigné m’honorer quand, durant le Séjour des Trouppes de Brunswic dans la Province de Virginie, j’eus le Bonheur de Vous aprocher, Monsieur, et  d’admirer de près les Qualités éminentes qui Vous distinguent, m’enhardissent d’oser rappeller au Souvenir de Votre Excellence un Homme qui à jamais Lui est respectueusement dévoué, et Lui demander en même tems une Grâce et un bienfait en faveur d’un Sujet natif du Pais de Brunswic qui vient de s’établir en Virginie. Ce Sujet, nommé Hartmann, a Servi dans nos Trouppes pendant la guerre en Amérique dans la Qualité de Port-Enseigne; Après la Paix faite il a réussi à trouver un Etablissement avantageux en Virginie au moien d’un Mariage qu’il y a contracté. Par le Décès d’un de ses proches Parens dans ce Païs-ci, il lui est echû un heritage asses considérable, et il est venu se rendre en Personne à Brunswic pour se mettre en possession de son héritage, qui lui sera d’un Secours infini pour améliorer son sort en Amérique, où il compte de retourner incessament. Selon les Loix de ce Païs-ci, tous les Biens hérités qui sortent dans l’Etranger sont sujets à des Droits de retenue très considérables, qui montent au delà de 30 pour Cent de leur Valeur, vis à vis des Païs avec lesquels il n’existe pas des Conventions particulières ou des Traittés d’Abolition. Je sais que dans les Provinces d’Amérique on vient d’établir de ces Loix humaines qui permettent la sortie des héritages dans L’Etranger, libre et sans aucune retenue, et je ne doutte pas que la Certitude de l’Existence d’une Loi de cette nature en Amérique, engageroit la Régence du Païs de Brunswic à réciproquer une Loi si généreuse et à exemter l’Eritage apartenant au Sr. Hartmann des Charges usitées. Oserois-je demander à Votre Excellence la grâce de vouloir bien pour cet effet faire expédier, et me faire parvenir, un Certificat portant: “qu’en Amérique, et particulièrement dans la Province de Virginie, les héritages, et en général les Biens sortant des Emigrans, sont entièrement libres de toute Retenue.” Votre Excellence, en m’accordant cette Demande, feroit un Bienfait infini au Sr. Hartmann qui est un très honette Homme et qui sera sûrement un Propriétaire très utile dans la Province à laquelle il s’est attaché par des si doux Liens.
Elle ajouteroit en même tems aux bontés infinies dont Elle a comblé ci devant un homme qui se rappelle avec Entousiasme l’Avantage de jouir de sa Protection et de ses Lumières. C’est ce même souvenir, Monsieur, et la respectueuse Confiance, que Votre Caractère généreux m’inspire, qui m’impose le Devoir de marquer à Votre Excellence, que le Duc de Brunsswic, après notre retour dans le Païs, m’a comblé de bienfaits. En me nommant Capitaine de ses Trouppes et en me confiant en même tems l’Administration de ses Salines, ce Prince magnanime a daigné me faire un sort  qui me rend des plus heureux. Je le suis infiniment dans ce moment, où il m’est permis de réitérer à Votre Excellence l’Hommage de mes Respects et de mon Admiration.
Daignés, Monsieur, me conserver quelque Part à Vos précieuses Bontés, et à l’Honneur de Votre bienveillance. J’ambitionnerai toujours de les mériter, par les sentimens respectueux avec lesquels j’ai l’Honneur d’être, Monsieur, de Votre Excellence, le très humble et le très obeissant Serviteur,

Jean Louis de Unger

